Name: Council Regulation (EEC) No 2935/90 of 9 October 1990 opening a special autonomous import quota for 1990 for high-quality, fresh, chilled or frozen beef falling within CN codes 0201 and 0202 and for products falling within CN codes 0206 10 95 and 0206 29 91
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  America
 Date Published: nan

 No L 281 /4 Official Journal of the European Communities 12. 10 . 90 COUNCIL REGULATION (EEC) No 2935/90 of 9 October 1990 opening a special autonomous import quota for 1990 for high-quality, fresh, chilled or frozen beef , falling within CN codes 0201 and 0202 and for products falling within CN codes 020610 95 and 0206 29 91 1968 on the common organization of the market in beef and veal (3), as last amended by Regulation (EEC) No 571 /89 ( «), THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parli ­ ament (2), Whereas exports of high-quality beef can improve the chronically inadequate export receipts and thus boost the economic development of developing countries ; Whereas high-quality beef exports are of decisive impor ­ tance to the economies of Argentina, Brazil and Uruguay ; whereas, moreover, it is envisaged that a Community market for high-quality beef will be set up in 1990 ; Whereas, for the abovementioned reasons, a special auto ­ nomous import quota of 3 000 tonnes should be opened at 20 % duty for imports from these three countries of high-quality, fresh, chilled or frozen beef falling within CN codes 0201 and 0202 and products falling within CN codes 0206 10 95 and 0206 29 91 ; Whereas equal, continuous access for all operators concerned in the Community to the tariff quota and the uninterrupted application of the rate laid down for that tariff quota to all imports of the products concerned into all the Member States should in particular be ensured until the quantity provided for is exhausted ; whereas, to that end, a system for utilizing the tariff quota based on the presentation of a certificate of authenticity guaranteeing the type, provenance and origin of the products is called for ; Whereas detailed implementing rules must be laid down in accordance with the procedure provided for in Article 27 of Council Regulation (EEC) No 805/68 of 27 June HAS ADOPTED THIS REGULATION : Article 1 1 . A special tariff quota for high-quality, fresh, chilled or frozen beef falling within CN codes 0201 and 0202 and products falling within CN codes 0206 10 95 and 0206 29 91 is hereby opened for 1990 . The tariff quota shall cover a total of 3 000 tonnes expressed in weight of the product. 2. Imports under the quota referred to in paragraph 1 shall be subject to duty of 20 %. No levy shall apply to the said quota. Article 2 In accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68, detailed rules for the implementation of this Regulation shall be laid down, including in particular : (a) provisions guaranteeing the type, provenance and origin of the products in question and providing for the document to be used for that purpose ; (b) provisions relating to the recognition of the document provided for in point (a). Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 9 October 1990. For the Council The President P. ROMITA (') OJ No C 51 , 2. 3 . 1990, p. 9 . 2 OJ No C 231 , 17. 9. 1990. (J) OJ No L 148, 28 . 6. 1968, p. 24. (4) OJ No L 61 , 4. 3. 1989, p. 43.